SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

707
CA 14-01856
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


DAVID G. HARRIS, PLAINTIFF-APPELLANT,

                      V                                           ORDER

SYRACUSE UNIVERSITY, NANCY CANTOR, ERIC SPINA,
MELVIN STITH, RANDAL ELDER AND SUSAN ALBRING,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


DAVID G. HARRIS, PLAINTIFF-APPELLANT PRO SE.

WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (THOMAS S. D’ANTONIO OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Brian F. DeJoseph, J.), entered January 2,
2014. The order and judgment granted the motion of defendants to
dismiss the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    June 12, 2015                        Frances E. Cafarell
                                                 Clerk of the Court